DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2021, 12/08/2021, 03/28/2022, 04/08/2022, 04/18/2022, 04/26/2022, 10/03/2022, and 10/12/2022 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, drawn to a chewing gum, in the reply filed on 11/14/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Status of the Claims
Claims 1-20 are pending in this instant application, of which claims 19-20 are withdrawn at this time being drawn to a nonelected group/invention.
 Claims 1-18 are examined herein on the merits for patentability.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urnezis et al (US 6,350,480 B1) in view of Neergaard (US 2017/0020812 A1).
Regarding claim 1, Urnezis teaches a chewing gum comprising a gum base containing polyvinyl acetate (PVA), triglyceride and triacetin (Abstract; column 1, lines 64-end; columns 2-6; columns 11-12; Examples 1-5; claims 1-5 and 10-24). Urnezis teaches the chewing gum further comprises a lipophilic active agent such as nicotine (column 3). Urnezis teaches the triglyceride is present in an amount of from about 6% to 14% by weight and triacetin (glycerol triacetate) is present in an amount from about 6% to 10% by weight (column 5, lines 45-end; column 6, lines 1-7; Examples 1-5). Urnezis teaches the polyvinyl acetate is present in an amount of from about 20% to 90% by weight of the gum base, wherein the gum base is present in the chewing gum in an amount of 25% to about 35% by weight of the chewing gum (column 2, lines 10-20; column 5, lines 9-45; Examples 1-5; claim 1). Urnezis teaches the chewing gum further containing flavoring oil in amount of from about 0.2% to about 5% by weight of the chewing gum (column 6, lines 46-56).
It would have been reasonably obvious to select nicotine from the list of lipophilic active agent of Urnezis in view of the teachings and guidance from Neergaard.
 Neergaard teaches a chewing gum comprising a gum base containing polyvinyl acetate (PVA), wherein the polyvinyl acetate is present in amount of 20% to 90% by weight (Abstract; [0003], [0012]-[0063], [0077]-[0102], [0014], [0137], [0146]-[0181], [0186]-[0188]; Example 1 and Table 1; claims 64-71 and 75-76). Neergaard teaches the chewing gum further contains one or more plasticizers selected from triacetin and medium chain triglycerides ([0080]-[0084]). Neergaard teaches the chewing gum further contain nicotine as an active pharmaceutical ingredient ([0025]-[0048] and [01067]-[0169]; claim 66).
It would have been obvious to one of ordinary skill in the art to select and include nicotine as the lipophilic active agent in the chewing gum of Urnezis and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Urnezis and Neergaard are commonly drawn chewing gum products comprising a gum base containing polyvinyl acetate (PVA), and a pharmaceutical active ingredient, and Neergaard provided the guidance for selecting nicotine as the lipophilic active agent in the chewing gum of Urnezis, as nicotine is a lipophilic active agent and is particularly known to be a suitable active agent commonly added in chewing gum products per Neergaard ([0025]-[0048] and [0167]-[0169]; claim 66). Furthermore, Neergaard also indicated that aside from nicotine, many other pharmaceutical active agents including the lipophilic active agents described in Urnezis are suitable pharmaceutical active agents for incorporating in a chewing gum product that contains polyvinyl acetate (PVA) as part of the gum base, and such chew gum product provides improved release properties of the pharmaceutical active agent from the chewing gum (Neergaard: [0025]-[0048] and [0167]-[0169]), which is also the advantage of the chewing gum product of Urnezis (column 2, lines 9-end; column 4, lines 39-46). Thus, an ordinary artisan provided the guidance from Neergaard would have looked to including nicotine as the lipophilic active agent in the chewing gum of Urnezis with a reasonable expectation of achieving a resultant chewing gum product with improve release properties of nicotine, and achieve Applicant’s claimed invention with reasonable expectation of success. Furthermore, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
It would also have been obvious to one of ordinary skill in the art to optimize the amount of PVA in the chewing gum of Urnezis it an amount ranging from 35 weight percent to 55 weight percent, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Urnezis provided the guidance to do so by teaching that the polyvinyl acetate is present in an amount of from about 20% to 90% by weight of the gum base, wherein the gum base is present in the chewing gum in an amount of 25% to about 35% by weight of the chewing gum, which are amounts that overlap or fall within the claimed range of from 35 weight percent to 55 weight percent of the chewing gum. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amount of PVA in the chewing gum to achieve the desired chewing gum product with improved release properties of nicotine. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of PVA in the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 2, Urnezis teaches the chewing gum further contain a filler selected from silicate types such as magnesium and aluminum silicate, clay, alumina, talc, titanium oxide, mono-, di- and tri-calcium phosphate, and combinations thereof (column 5, lines 45-50; claim 5). Neergaard teaches the chewing gum further contain a filler selected from talcum and dicalcium phosphate ([0077] and [0186]).
Regarding claim 3, Urnezis teaches the filler is present in an amount of about 4% to about 50% by weight (column 5, lines 38-50). Neergaard teaches the filler is present in amount of 5-45% by weight ([0078]-[0079] and [0186]). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of filling the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 4, Neergaard provides the guidance for optimizing the dosage amount of nicotine in the chewing gum at a dosage amount of 0.5-8 mg, preferably 1-5 mg ([0029]-[0030]).
Regarding claim 5, Neergaard provided the guidance for using tobacco-derived nicotine as the nicotine active agent ([0042]-[0043] and [0046]).
Regarding claims 6-7, as discussed above, Urnezis provided the guidance for optimizing the amount of polyvinyl acetate from about 20% to 90% by weight of the gum base, wherein the gum base is present in the chewing gum in an amount of 25% to about 35% by weight of the chewing gum, which are amounts that overlap or fall within the claimed range of from 35 weight percent to 55 weight percent of the chewing gum. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of PVA in the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 8, Urnezis teaches PVA as the only gum base polymer in the gum base of the chewing gum (columns 11-12, Examples 1-5).
Regarding claims 9-10, Urnezis teaches the triglyceride is present in an amount of from about 6% to 14% by weight and triacetin (glycerol triacetate) is present in an amount from about 6% to 10% by weight (columns 5-6; columns 11-12, Examples 1-5), which are ranges that overlaps or fall within the claimed ranges for the oil as recited in claims 9-10. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of oil in the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claims 11-12, Urnezis and Neergaard teach the chewing gum contain medium chain triglyceride (Urnezis: column 5, lines 50-54 and Examples 1-5; Neergaard: [0082] and [0084]).
Regarding claim 13, Urnezis teaches the triglyceride is present in an amount of from about 6% to 14% by weight (columns 5-6; columns 11-12, Examples 1-5). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of triglyceride in the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 14, Urnezis teaches triacetin as a plasticizer can be present in the chewing gum in an amount between approximately 0.5% to about 15% by weight of the chewing gum (column 5, lines 50-end to column 6, lines 1-2; columns 11-12, Examples 1-5). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of triacetin in the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 15, as discussed above, Urnezis teaches the chewing gum contains flavor oil.
Regarding claim 16, Urnezis teaches the chewing gum contains flavor oil in amount of from about 0.2% to about 5% by weight of the chewing gum. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of flavor oil in the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 17, Urnezis teaches the chewing gum further contain sweeteners, emulsifiers, acidulants, and antioxidants (Urnezis: column 5, lines 55-64). Neergaard teaches the chewing gum further contain sweeteners, antioxidants, waxes, fats, emulsifiers, acidulants, vitamin, dietary supplement, nutraceutical, and therapeutic agent (Neergaard: [0178]-[0181] and [0188]).
Regarding claim 18, Urnezis teaches the chewing gum comprises PVA in an amount from about 20% to 90% by weight of the gum base, wherein the gum base is present in the chewing gum in an amount of 25% to about 35% by weight of the chewing gum (column 2, lines 10-20; column 5, lines 9-45; Examples 1-5; claim 1). Urnezis teaches the chewing gum contains medium chain triglyceride in an amount of from about 6% to 14% by weight (columns 5-6; columns 11-12, Examples 1-5). Urnezis teaches the chewing gum contains triacetin in an amount between approximately 0.5% to about 15% by weight (columns 5-6; columns 11-12, Examples 1-5). The amounts of PVA, medium chain triglyceride and triacetin as taught by Urnezis overlap or fall within the claimed ranges for PVA, medium chain triglyceride and triacetin as recited in claim 18. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of PVA, medium chain triglyceride, and triacetin in the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613